DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-22 are presented for examination. 

Abstract
3.	The abstract of the disclosure is acceptable for examination purposes.

Oath Declaration
4. 	The Oath complies with all the requirements set forth in MPEP 602 and therefore is accepted.
Priority
5.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C.119 (a)-(d) for Kingdom of Sweden Application No. SE1850118-9, filed on Feb. 01, 2018.

Information Disclosure Statement
6. 	The references listed in the information disclosure statement (IDS) submitted on 11/25/2019 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO- 1449 is signed and attached hereto.

Drawings
7.	The drawings are objected to because the components boxes 30, 32, 34, 36, 37, and 38 of Fig. 3, and the components boxes 40, 44, 400, 410, 420,430  and 510 of Fig. 5  should be labeled with a descriptive label so that the function of each rectangular box becomes appearance.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claim 1, the claim recites “a method for signal error correction of a position signal relating to a relative position of at least one sensor with respect to a reference---." The phrase of “with respect to a reference” (emphasis added), it is unclear in the claim as that what is with respect to a reference, thus rendering the claim ambiguous. 
Other independent claims 16, 17, and 19 recite similar limitations of claim 1. Therefore, are rejected for the same reason of claim 1.
Dependent claims 2-15, 18, and 20-22 depend from the base claims and inherently include limitations therein and therefore are rejected under 35 USC 112, 2nd paragraph as well.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention

9.         Claims 1, 2, 4-10, and 16 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Nowak et al. (U.S. PN: 6,304,825) "herein after as Nowak."

As per claim 1:
Nowak teaches or discloses a method for signal error correction of a position signal relating to a relative position of at least one sensor with respect to a reference, comprising (see abstract, and column 2, line 64-column 3, line 4, herein the error correction logic circuit receives the encoder signal from the rotary encoder. The error correction table includes normalized error correction values. The error correction logic circuit accesses the error correction table based on the detected position of the rotating element and the rotary encoder error and obtains one of the normalized error correction values corresponding to the detected position of the rotating element and the rotary encoder error, and column 4, lines 35-45): determining a set of parameter values of a parameterized approximation of a corrected relative position with respect to time based on measurements of the position signal over a duration of at least one period of a periodic signal error of the position signal (see column 4, lines 1-8, herein An encoder 116 is coupled to the encoder roll 110. The encoder 116, which is preferably a known rotary encoder, measures the rotational displacement of the encoder roll 110. The rotational displacement information measured by the encoder 116 can be converted into linear displacement (i.e., position) or velocity information. The information from the encoder 116 is fed back to a motion control system 128 that controls the motion of the moving photoreceptor surface, and column 7, lines 21-31); and estimating a first corrected relative position at a first time based on the parameterized approximation using the determined set of parameter values and the first time (see column 9-19, herein the information from the rotary encoder is first corrected to account for rotary encoder error so that the motion control system 128 can use corrected information to control the moving photoreceptor surface. The encoder 116 produces an encoder signal 118, which is fed to an error correction logic circuit 122 linked to the encoder 116. The encoder signal 118 is a digital square wavetrain. The encoder 116 also produces an index pulse 120, which is also fed to the error correction logic circuit 122. One index pulse 120 is produced for each revolution of the encoder 116, and column 6, line 59-column 7, line 6). 

As per claim 2:
Nowak teaches that wherein the first time includes a current time (see column 5, lines 21-30, herein the error correction logic circuit 122 awaits receipt of an edge of the encoder signal 118. In step S212, the error correction logic circuit 122 receives the encoder signal 118 representing the actual position/speed of the moving surface, and records a timestamp representing the time of receipt. In step S214, the error correction logic circuit 122 accesses the normalized sine wave table 124 at a pointer designating a sine value corresponding to the known phase of the rotary encoder error, and Fig. 2, step 210). 

As per claim 4:
Nowak teaches that comprising storing a set of time stamped relative positions with respect to the reference over a duration of at least one period of the periodic signal error (see column 5, lines 20-26, herein FIG. 2 is a detailed flowchart showing the steps performed in correcting the encoder error. In step S210, the error correction logic circuit 122 awaits receipt of an edge of the encoder signal 118. In step S212, the error correction logic circuit 122 receives the encoder signal 118 representing the actual position/speed of the moving surface, and records a timestamp representing the time of receipt). 

As per claim 5:
Nowak teaches that comprising updating the stored set of time stamped relative positions based on a moving time window, wherein the time window has a width corresponding to a duration of the at least one period of the periodic signal error (see column 5, lines 38-45, herein In step S218, an output edge timestamp is set to equal the sum of a predetermined fixed delay and the modulated delay determined in step S216. The fixed delay is a predetermined amount set to accommodate negative correction values, yet still yield a positive output edge time stamp. The fixed delay is the delay in time between when the encoder signal 118 is received and when the encoder signal 118 is output (with no correction), and Fig. 2. 

As per claim 6:
Nowak teaches that wherein the parametrized approximation includes a linear relationship of the corrected relative position with respect to a second time (see column 5, lines 45-50, herein In step S220, an output edge of the corrected encoder output signal 126, which has been corrected for the rotary encoder error, is generated. In step S222, the pointer in the normalized sine wave table 124 is incremented, if necessary, and Fig. 2). 

As per claim 7:
Nowak teaches that wherein the linear relationship is determined by a sum of an initial relative position at an initial zero time, and a product of an average speed of the relative position at the second time and the second time (see column 6, lines 26-38, herein the amplitude of the rotary encoder error can be determined from the FFT of the converted surface encoder signal 314. The phase is determined by either: (1) comparing the index pulse 120 with the analog encoder signal output from the frequency/voltage conversion unit 316 and determining the phase value that will be 180 degrees out of phase with the measured signal; or (2) performing an iterative process of adjusting the phase value used in the correction process until the error signal strength of the corrected encoder output signal 126 is minimized (in this case, an F/V conversion device and FFT would also be employed to measure the corrected encoder output signal 126), and Fig. 3). 

As per claim 8:
Nowak teaches that wherein the determining the set of parameter values is performed using regression (see column 5, lines 59-65, herein the error correction logic circuit 122 determines whether a next index pulse has been received. If the next index pulse has been received, the pointer is reset equal to the phase of the rotary encoder error in step S226, and the process returns to step S210. If the next index pulse 120 has not been received in step S224, the count is incremented in step S228 and the process returns to step S210, and Fig. 2). 

As per claim 9:
Nowak teaches that outputting a compensated signal relating to the first corrected relative position (see column 5, lines 12-19, herein A corrected encoder output signal 126 is generated by multiplying the sine value by the known amplitude from the amplitude memory 130, thereby producing a corrected encoder output 126. The corrected encoder output 126 is then output to the motion control system 128. As a result, the effect of rotary encoder error in controlling the motion of the moving surface is eliminated or at least substantially reduced). 

As per claim 10:
Nowak teaches that generating an incremental signal based on the compensated signal (see column 5, lines 46-50, herein In step S220, an output edge of the corrected encoder output signal 126, which has been corrected for the rotary encoder error, is generated. In step S222, the pointer in the normalized sine wave table 124 is incremented, if necessary). 

As per claim 16:
Nowak teaches or discloses a non-transitory computer-readable storage medium having stored therein instructions which, when executed by a processor, cause the processor to perform a method for signal error correction of a position signal relating to a relative position of at least one sensor with respect to a reference(see abstract, and column 2, line 64-column 3, line 4, herein the error correction logic circuit receives the encoder signal from the rotary encoder. The error correction table includes normalized error correction values. The error correction logic circuit accesses the error correction table based on the detected position of the rotating element and the rotary encoder error and obtains one of the normalized error correction values corresponding to the detected position of the rotating element and the rotary encoder error, and column 4, lines 35-45, and Fig. 1&3), comprising: determining a set of parameter values of a parameterized approximation of a corrected relative position with respect to time based on measurements of the position signal over a duration of at least one period of a periodic signal error of the position signal (see column 4, lines 1-8, herein An encoder 116 is coupled to the encoder roll 110. The encoder 116, which is preferably a known rotary encoder, measures the rotational displacement of the encoder roll 110. The rotational displacement information measured by the encoder 116 can be converted into linear displacement (i.e., position) or velocity information. The information from the encoder 116 is fed back to a motion control system 128 that controls the motion of the moving photoreceptor surface, and column 7, lines 21-31); and estimating a first corrected relative position at a first time based on the parameterized approximation using the determined set of parameter values and the first time (see column 9-19, herein the information from the rotary encoder is first corrected to account for rotary encoder error so that the motion control system 128 can use corrected information to control the moving photoreceptor surface. The encoder 116 produces an encoder signal 118, which is fed to an error correction logic circuit 122 linked to the encoder 116. The encoder signal 118 is a digital square wavetrain. The encoder 116 also produces an index pulse 120, which is also fed to the error correction logic circuit 122. One index pulse 120 is produced for each revolution of the encoder 116, and column 6, line 59-column 7, line 6).. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere CO., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C.
103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 17-22 are rejected under 35 U.S.C. 102(a) (1) as being anticipated over Nowak in view of Hunter (U.S. PN: 2010/030460).

As per claim 3:
Nowak does not explicitly teach wherein the estimating includes interpolating the corrected relative position based on the determined set of parameter values.
However, Hunter in same field of endeavor teaches wherein the estimating includes interpolating the corrected relative position based on the determined set of parameter values (see paragraph [0024],herein the state estimator allows a high resolution interpolation to be achieved without compromising speed. The resolution of the interpolator is determined by the resolution of the analog to digital converter (ADC) used to digitize the raw encoder signals as well as the ratio between the sample rate of the state estimator and the bandwidth of the state estimator, and [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Nowak with the teachings of Hunter by including the estimating includes interpolating the corrected relative position based on the determined set of parameter values.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the estimating includes interpolating the corrected relative position based on the determined set of parameter values would have improved noise performance resulting from the alias-free demodulation of encoder signals improves precision and reduces power consumption in precision motion control applications (see abstract of Hunter).

As per claim 17:
 	Nowak substantially teaches or discloses a device for signal error correction of a position signal relating to a relative position of at least one sensor with respect to a reference, comprising: an input signal interface configured to receive the position signal; control circuitry configured to: determine a set of parameter values of a parameterized approximation of a corrected relative position with respect to time based on measurements of the position signal over a duration of at least one period of a periodic signal error of the position signal (see column 4, lines 1-8, herein An encoder 116 is coupled to the encoder roll 110. The encoder 116, which is preferably a known rotary encoder, measures the rotational displacement of the encoder roll 110. The rotational displacement information measured by the encoder 116 can be converted into linear displacement (i.e., position) or velocity information. The information from the encoder 116 is fed back to a motion control system 128 that controls the motion of the moving photoreceptor surface, and column 7, lines 21-31); and estimate a first corrected relative position at a first time based on the parameterized approximation using the determined set of parameter values and the first time (see column 9-19, herein the information from the rotary encoder is first corrected to account for rotary encoder error so that the motion control system 128 can use corrected information to control the moving photoreceptor surface. The encoder 116 produces an encoder signal 118, which is fed to an error correction logic circuit 122 linked to the encoder 116. The encoder signal 118 is a digital square wavetrain. The encoder 116 also produces an index pulse 120, which is also fed to the error correction logic circuit 122. One index pulse 120 is produced for each revolution of the encoder 116, and column 6, line 59-column 7, line 6).

However, Hunter in same field of endeavor teaches an output signal interface configured to output a compensated signal relating to the first corrected relative position (see paragraph [0050],herein Summers 23a and 23b remove offsets C.sub.0 and S.sub.0 from mCos and mSin respectively. The output of summer 23a is compensated signal mCos' 27. The gain of the sine signal relative to the cosine signal is corrected by gain G in multiplier 25. The quadrature of the sine signal relative to the cosine signal is corrected by angle .PSI. using multiplier 24 and summer 26. The result is compensated signal mSin' 28, and Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Nowak with the teachings of Hunter by including an output signal interface configured to output a compensated signal relating to the first corrected relative position.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the estimating includes interpolating the corrected relative position based on the determined set of parameter values would have improved noise performance resulting from the alias-free demodulation of encoder signals improves precision and reduces power consumption in precision motion control applications (see abstract of Hunter).
 
As per claim 18:
Nowak teaches that the control circuitry includes a processor and a memory, the memory configured to store a computer program including instructions which, when executed by the see Figs. 1 & 3): determining the set of parameter values of the parameterized approximation of the corrected relative position with respect to the time based on measurements of the position signal over the duration of the at least one period of the periodic signal error of the position signal (see column 4, lines 1-8, herein An encoder 116 is coupled to the encoder roll 110. The encoder 116, which is preferably a known rotary encoder, measures the rotational displacement of the encoder roll 110. The rotational displacement information measured by the encoder 116 can be converted into linear displacement (i.e., position) or velocity information. The information from the encoder 116 is fed back to a motion control system 128 that controls the motion of the moving photoreceptor surface, and column 7, lines 21-31); and estimating the first corrected relative position at the first time based on the parameterized approximation using the determined set of parameter values and the first time (see column 9-19, herein the information from the rotary encoder is first corrected to account for rotary encoder error so that the motion control system 128 can use corrected information to control the moving photoreceptor surface. The encoder 116 produces an encoder signal 118, which is fed to an error correction logic circuit 122 linked to the encoder 116. The encoder signal 118 is a digital square wavetrain. The encoder 116 also produces an index pulse 120, which is also fed to the error correction logic circuit 122. One index pulse 120 is produced for each revolution of the encoder 116, and column 6, line 59-column 7, line 6).
 
As per claim 19:
see column 4, lines 1-8, herein An encoder 116 is coupled to the encoder roll 110. The encoder 116, which is preferably a known rotary encoder, measures the rotational displacement of the encoder roll 110. The rotational displacement information measured by the encoder 116 can be converted into linear displacement (i.e., position) or velocity information. The information from the encoder 116 is fed back to a motion control system 128 that controls the motion of the moving photoreceptor surface, and column 7, lines 21-31); and estimate a first corrected relative position at a first time based on the parameterized approximation using the determined set of parameter values and the first time (see column 9-19, herein the information from the rotary encoder is first corrected to account for rotary encoder error so that the motion control system 128 can use corrected information to control the moving photoreceptor surface. The encoder 116 produces an encoder signal 118, which is fed to an error correction logic circuit 122 linked to the encoder 116. The encoder signal 118 is a digital square wavetrain. The encoder 116 also produces an index pulse 120, which is also fed to the error correction logic circuit 122. One index pulse 120 is produced for each revolution of the encoder 116, and column 6, line 59-column 7, line 6).
Nowak does not explicitly teach an output signal interface configured to output a compensated signal relating to the first corrected relative position.
However, Hunter in same field of endeavor teaches an output signal interface configured to output a compensated signal relating to the first corrected relative position (see paragraph [0050],herein Summers 23a and 23b remove offsets C.sub.0 and S.sub.0 from mCos and mSin respectively. The output of summer 23a is compensated signal mCos' 27. The gain of the sine signal relative to the cosine signal is corrected by gain G in multiplier 25. The quadrature of the sine signal relative to the cosine signal is corrected by angle .PSI. using multiplier 24 and summer 26. The result is compensated signal mSin' 28, and Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Nowak with the teachings of Hunter by including an output signal interface configured to output a compensated signal relating to the first corrected relative position.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the estimating includes interpolating the corrected relative position based on the determined set of parameter values would have improved noise performance resulting from the alias-free demodulation of encoder signals improves precision and reduces power consumption in precision motion control applications (see abstract of Hunter).
 
As per claim 20:
see column 5, lines 45-50, herein In step S220, an output edge of the corrected encoder output signal 126, which has been corrected for the rotary encoder error, is generated. In step S222, the pointer in the normalized sine wave table 124 is incremented, if necessary, and Fig. 2).

As per claim 21:
Nowak teaches that wherein the linear relationship is determined by a sum of an initial relative position, at an initial zero time, and a product of an average speed of the relative position at the second time and the second time (see column 6, lines 26-38, herein the amplitude of the rotary encoder error can be determined from the FFT of the converted surface encoder signal 314. The phase is determined by either: (1) comparing the index pulse 120 with the analog encoder signal output from the frequency/voltage conversion unit 316 and determining the phase value that will be 180 degrees out of phase with the measured signal; or (2) performing an iterative process of adjusting the phase value used in the correction process until the error signal strength of the corrected encoder output signal 126 is minimized (in this case, an F/V conversion device and FFT would also be employed to measure the corrected encoder output signal 126), and Fig. 3). 

As per claim 22:
Nowak teaches that a signal generator configured to receive the compensated signal from the signal error correction device, to generate an incremental output signal based on the received compensated signal, and output the generated incremental output signal (see column 5, lines 46-50, herein In step S220, an output edge of the corrected encoder output signal 126, which has been corrected for the rotary encoder error, is generated. In step S222, the pointer in the normalized sine wave table 124 is incremented, if necessary).

11.         Claims 11-14 are rejected under 35 U.S.C. 102(a) (1) as being anticipated over Nowak in view of Garcia (U.S. PN: 2013/0038490).

As per claim 11:
Nowak does not explicitly teach evaluating a change of the relative position with a predetermined criterion.
However, Garcia in same field of endeavor teaches evaluating a change of the relative position with a predetermined criterion (see paragraph [0006], herein calculating a relative position characteristic of the second device based upon the plurality of sensor data, where the relative position characteristic includes a range between the first device and the second device, a vector of motion and a tilt angle, and an orientation defined by a local earth magnetic field or a heading; receiving at the first device data from the second device, and associating the received data with the relative position characteristic of the second device, paragraph [0124], and Fig. 1)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Nowak with the teachings of Garcia by including an output signal interface configured to output a compensated signal relating to the first corrected relative position.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have 
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   	As per claim 12:
Garcia teaches that wherein the predetermined criterion includes a difference between the estimated first corrected relative position at the first time and a corresponding uncorrected relative position at the first time exceeding or falling below a predetermined threshold (see paragraph [0208, herein If the Heading (change) exceeds a preset threshold, the second condition in said turning detection is satisfied. Where the detection occurs, which indicates the occurrence of a turn, a determination of topology may be conducted (e.g., as described in the next section), otherwise the algorithm may repeat until such detection is achieved). 

As per claim 13:
Garcia teaches that wherein the predetermined criterion includes a speed exceeding or falling below a predetermined threshold (see paragraph [0166], herein the acceleration profile includes, in succession, a positive phase where a positive-acceleration peak occurs due to contact and the consequent impact of the foot with the ground, and a negative phase where negative acceleration peak occurs due to a rebound; the negative acceleration peak may have an absolute value smaller than that of the positive acceleration peak. The detection of a step may be based upon the comparison of the value of the acceleration signal with a reference threshold having a pre-set value for the detection of acceleration peaks. Step counting may then be conducted and a measurement of the total distance traveled may be updated by multiplying an estimated human step length). 

As per claim 14:
Garcia teaches that wherein the predetermined criterion includes an acceleration exceeding or falling below a predetermined threshold (see paragraph [0208, herein If the Heading (change) exceeds a preset threshold, the second condition in said turning detection is satisfied. Where the detection occurs, which indicates the occurrence of a turn, a determination of topology may be conducted (e.g., as described in the next section), otherwise the algorithm may repeat until such detection is achieved).  

12.         Claim 15 is rejected under 35 U.S.C. 102(a) (1) as being anticipated over Nowak in view of Keenan et al. (U.S. PN: 2013/0038490) “herein after as Keenan.”.

As per claim 15:
Nowak does not explicitly teach wherein the estimating includes forming a weighted average of a set of previous speeds relating to a change of the relative position of the at least one sensor with respect to the reference and a current speed relating to a change of the relative position of the at least one sensor with respect to the reference.
However, Keenan in same field of endeavor teaches wherein the estimating includes forming a weighted average of a set of previous speeds relating to a change of the relative position of the at least one sensor with respect to the reference and a current speed relating to a change of the relative position of the at least one sensor with respect to the reference (see paragraph [0248], herein This is a first forward difference equation. However, other forms can be used alternatively (e.g., first backward or bilinear), but all result in a compensated control output (U.sub.COMP) that is comprised of a weighted history of both past PID outputs (U.sub.PID), and past compensated outputs (U.sub.COMP), and paragraph [0249]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Nowak with the teachings of Keenan by estimating includes forming a weighted average of a set of previous speeds relating to a change of the relative position of the at least one sensor with respect to the reference and a current speed relating to a change of the relative position of the at least one sensor with respect to the reference.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the estimating includes forming a weighted average of a set of previous speeds relating to a change of the relative position of the at least one sensor with respect to the reference and a current speed relating to a change of the relative position of the at least one sensor with respect to the reference would have improved the system efficiency. 

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069. The examiner can normally be reached on MON-FRI 8:30 AM-5:00 PM EST, also please fax interview request to (571) 273- 2069. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


/OSMAN ALSHACK/
Patent Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112